County Commissioners — Retirement System — Withdrawal The Board of County Commissioners of a county can legally withdraw from the Public Employees Retirement System at any time prior to the filing of a certified copy of its resolution joining the system with the Board of Trustees of the Public Employees Retirement System.  The Attorney General is in receipt of your letter of August 4, 1969, wherein you state in part: "The Board of County Commissioners of Alfalfa County joined the retirement system by adopting a resolution in accordance with 74 O.S. 910 [74-910] (1961). The resolution was properly published, and within sixty (60) days from the final publication a purported referendum petition was filed requesting a vote by the people upon the resolution. A certified copy of the resolution has not been filed with the retirement board. ". . . the County Clerk has ruled that the referendum petition is insufficient on its face. . . . "I have advised the Board that they have the power, if they desire to do so, to adopt a resolution withdrawing from the retirement system. It is my opinion that until a certified copy of the resolution is filed with the retirement board, that the election to join the system is revocable. . . ." You ask whether or not we agree with your opinion on the following question: Can the Board of County Commissioners of Alfalfa County legally withdraw from the Public Employees Retirement System when a certified copy of the resolution joining the system has not been filed with the retirement board? Title 74 O.S. 910 [74-910] (1968), in part provides: "An eligible employer may join the system in January of any year commencing January 1, 1964. Application for affiliation shall be in the form of a resolution approved by the governing or legislative body of the eligible employer or by any other body or officer authorized by the law or recognized by the board to approve such resolution or action; provided, that no county, city or town shall become a participating employer except by the adoption of a resolution therefor which shall be published once each week for two (2) consecutive weeks in the official county newspaper or, if there is none, in a newspaper of general circulation therein, and no such resolution shall take effect until sixty (60) days after its final publication, and if, within sixty (60) days of its final publication, a petition signed by a number of electors equal to not less than five percent (5%) of the number of electors who voted at the last preceding general election in such county, city or town shall be filed in the office of the clerk of such county, demanding that such resolution be submitted to a vote of the electors, it shall not take effect until submitted to a referendum and approved by a majority of the electors voting thereon. Upon the filing of a certified copy of such resolution with the board, such election shall be irrevocable and the employer shall become a participating employer on January I of the year immediately following the filing of such election with the board. . . ." (Emphasis added) The above statute appears clear and unambiguous in providing that the filing of a certified copy of the resolution of the Board of County Commissioners electing to join the retirement system with the Board of Trustees of the Public Employee Retirement System is a condition precedent to making such election irrevocable. We concur in the conclusion reached by you upon the above quoted question.  It is the opinion of the Attorney General that your question be answered in the affirmative. The Board of County Commissioners of a county can legally withdraw from the Public Employees Retirement System at any time prior to the filing of a certified copy of its resolution joining the system with the Board of Trustees of the Public Employees Retirement System. In fact, we feel a county has not actually joined the Public Employees Retirement System until a certified copy of the resolution joining the system of the Board of County Commissioners is filed with the retirement board and this would have been our answer to you except for the form of your question. And, since all the procedural steps for joining the retirement system have not been completed the Board of County Commissioners still has the authority to vacate its own orders or set aside its resolutions.  (W. J. Monroe)